         Case 1:14-cr-00684-PAE Document 68 Filed 03/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                  :

            - v. -                        :     ORDER

EDWIN RODRIGUEZ,                          :     14-CR-684(PAE)

                         Defendant.       :

- - - - - - - - - - - - - - - - - -X

            WHEREAS on March 3, 2021, the defendant admitted to two

violations of the conditions of his supervised release;

            WHEREAS on March 3, 2021, the Court sentenced the

defendant to a term of 8 months’ imprisonment with respect to these

violations of supervised release, to be followed by a one year term

of supervised release;

            WHEREAS the conditions of supervised release include that

the defendant will participate in an inpatient drug treatment

program upon completing his term of incarceration;

            THEREFORE, IT IS HEREBY ORDERED THAT, following the

completion of the defendant’s term of incarceration, and pending

his admission into an inpatient drug treatment program, the

defendant shall reside at 19 Abeel Street, #2E, Yonkers, NY, 10705.

Dated:    New York, New York
          March 4 , 2021


                                          
                                    __________________________________
                                    THE HONORABLE PAUL A. ENGELMAYER
                                    UNITED STATES DISTRICT JUDGE
